      Case 1:18-cv-04363-GBD-BCM Document 89 Filed 10/18/18 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
 ESTA TE OF ALKIVIADES MEIMARIS, et
                                                              ELECTRO NICALLY FILE D
                                                              DOC#:
 al.,                                                              - - - - - - - --
                                                              DATEFILED: Ju/;g,-/17
              Plaintiffs,

         -against-
                                                        18-CV-4363 (GBD) (BCM)
 JOSEPH E. ROYCE, et al. ,
                                                        ORDER
              Defendants.

BARBARA MOSES, United States Magistrate Judge:

        The parties are reminded that this action has been referred to Magistrate Judge Barbara
Moses for general pretrial management, including scheduling, discovery, non-dispositive pretrial
motions, and settlement, and for report and recommendation on dispositive motions, pursuant to
28 U.S .C. § 636(b)(l)(A) and (B). All pretrial motions and letter-applications, including those
related to scheduling and discovery, must be made to Judge Moses and in compliance with the
Individual Practices of Magistrate Judge Barbara Moses, available on the Court' s website at
http://nysd.uscourts.gov/judge/Moses.

         The parties are further reminded that pursuant to § ILG of the Individual Practices, they
are required to deliver courtesy copies of all formal motion papers to chambers, promptly after
filing, including protruding tabs for any exhibits.

        By letter dated October 17, 2018 (Dkt. No. 87), plaintiffs' counsel requests perm1ss10n to
"file hard copies" of the exhibits "for my Affirmations in the above case," because she has had
difficulty filing electronic copies on ECF. Plaintiffs not only may but must deliver "hard copies"
of their motion papers to chambers - including any exhibits to affirmations -pursuant to § ILG of
the Individual Practices. Like all attorneys admitted to practice in this District, however, plaintiffs'
counsel is expected to file her motion papers electronically. Absent further information the Court
cannot conclude that counsel's recent difficulties constitute the "exceptional circumstances"
contemplated by § 1.1 of the ECF Rules & Instructions.

Dated: New York, New York
       October 18, 2018
                                               SO ORDERED.




                                                B~                       (~
                                               United States District Judge
